Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103-7098 Telephone (215) 564-8000 Fax (215) 564-8120 1933 Act File No. 333-96461 1940 Act File No. 811-09813 October 25, 2010 VIA EDGAR SUBMISSION U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 Subject: Scout Funds (the “Trust”) File Nos. 333-96461 and 811-09813 Dear Sir or Madam: Pursuant to Rule 485(b)(1)(iii) under the Securities Act of 1933, as amended, submitted electronically for filing via EDGAR, is Post-Effective Amendment No. 22/23 to the Registration Statement on Form N-1A of Scout Funds (the “Amendment”). The Amendment is being filed under Rule 485(b)(1)(iii) for the purpose of delaying the effectiveness of Post-Effective Amendment No. 21/22 until October 28, 2010. This Amendment relates to the series and share classes of the Trust. Questions related to this filing should be directed to my attention at (215) 564-8521. Very truly yours, /s/ J. Stephen Feinour, Jr. J. Stephen Feinour, Jr.
